Citation Nr: 0924694	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating greater than 40 
percent for lumbosacral strain with L4-L5 disc herniation.

2.  Entitlement to an initial rating greater than 10 percent 
for sciatica affecting the left lower extremity. 

3.  Entitlement to an increased rating greater than 10 
percent for migraine headaches with a sore spot on the head.  

4.  Entitlement to an increased rating greater than 50 
percent for post-traumatic stress disorder (PTSD).

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for 
nephrolithiasis has been submitted.




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1996 to June 2000 and again from February 2003 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

During the pendency of this appeal, the RO awarded the 
Veteran an increased rating of 40 percent for his low back 
disability as well as awarding a separate rating for sciatica 
of the left lower extremity, assigning the disability an 
initial 10 percent rating.  After the Veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

The Board further notes the Veteran's claim of entitlement to 
service connection for nephrolithiasis was previously before 
the RO and denied on the merits in a July 2004 rating 
decision.  The decision was not appealed and is now final.  
See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 
20.201, and 20.302(a).  The current appeal stems from a July 
2007 rating decision where the RO again denied the Veteran's 
claim of entitlement to service connection for 
nephrolithiasis on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  See Barnette v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims). Thus, the issue on appeal has been 
characterized as shown above.

The PTSD and nephrolithiasis claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability, to include 
strain, L4-L5 disc herniation, is manifested by chronic pain, 
limitation of motion and evidence of mild sciatica.

2.  The Veteran's headaches are manifested by a tender spot 
on his head and subjective complaints of prostrating attacks 
occurring at times once a week and other times in remission 
for several months. 


CONCLUSION OF LAW

1.  The criteria for an increased rating greater than 40 
percent for lumbosacral strain with L4-L5 disc herniation 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237 and 5242 (2008).

2.  The criteria for an initial, separate rating greater than 
10 percent for sciatica affecting the left lower extremity 
due to lumbosacral strain with disc herniation have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, Note (1), and 
4.124a, Diagnostic Code 8520 (2008).

3.  The schedular criteria for a rating greater than 10 
percent for migraine headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in July 2007, November 2007 and July 2008.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The letters also informed 
the Veteran of how disability ratings and effective dates are 
determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was provided a letter dated July 2008, which satisfies the 
requirements under Vazquez-Flores.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the July 2007 rating decision was 
issued in response to newly obtained service treatment 
records rather than a traditionally filed claim.  However, 
the Veteran still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
Veteran was not given prior to the first adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
Veteran in August 2008.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board further notes the Veteran indicated in a July 2008 
response to VCAA notice that he did not have any additional 
information or evidence to give VA to support his appeal.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
spine or migraine conditions since he was last examined.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the case for the back and migraine 
claims here, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). 

Similarly, where the issue involves the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, which is the case 
for the sciatica claim here, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

As will be explained below, staged ratings are not 
appropriate for any of the issues on appeal because the 
severity of the Veteran's disabilities were consistent 
through the appellate time period. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Lumbosacral Strain with Disc Herniation

The Veteran alleges his low back disability is more severe 
than currently rated. 

The Veteran's back condition is evaluated under Diagnostic 
Code (DC) 5237, for lumbosacral strain.  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  A 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait r 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal hyphosis.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).  Note (1) also articulates that 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
provides for a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 40 percent under any of the spine diagnostic 
codes.

VA outpatient treatment records indicate sporadic complaints 
of back pain.  A March 2007 treatment record indicates the 
Veteran had to quit his job at a hardware store due to 
increased back pain.  At that time, the Veteran complained of 
pain radiating to both legs.  Physical examination revealed 
bilateral back pain and forward flexion limited to 45 
degrees.

The Veteran was afforded a VA examination in August 2007 
where the examiner noted the Veteran's complaints of daily 
pain, radiating pain, stiffness, limited motion and muscle 
spasm.  On examination, the examiner found no evidence of 
atrophy, spasm, tenderness or weakness.  Rather, the 
Veteran's back disability was mainly manifested by painful 
motion.  Forward flexion was limited to 45 degrees, with pain 
between 30 degrees and 40 degrees.  No further limitation was 
noted on repetition.  The Veteran denied incapacitating 
episodes and the examiner did not diagnose the Veteran with 
IVDS.  Rather, the examiner diagnosed the Veteran with low 
back pain with sciatica and L4-L5 disc herniation. 

In short, there simply is no medical evidence indicating the 
Veteran has ankylosis of the spine or IVDS warranting a 
rating greater than 40 percent.

The Board notes evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

In this case, the Veteran's functional loss was considered. 
38 C.F.R. §§ 4.40, 4.45.  The August 2007 VA examiner noted 
the Veteran quit his job at the hardware store due to his 
back pain, but noted the Veteran was a full time student 
studying to be a dental assistant.  Overall, the examiner 
noted moderate effects on chores, exercise and recreation, 
but otherwise found no significant effect on daily 
functioning due to his low back disability, to include 
sciatica.  The Veteran does not have decreased motion on 
repetition.  While painful motion is noted as the most 
predominant manifestation of the Veteran's disability, that 
is already part of the consideration of his current 40 
percent rating.  The examiner also found no objective 
evidence of spasm, guarding, tenderness or weakness.

The Veteran's functional loss does not warrant a greater 
rating then already awarded. The Veteran has limitation of 
motion and neurological manifestations, but this is 
compensated by the current ratings.  Despite his complaints 
of chronic pain, there is no wasting of the back or lower 
extremity muscles, which indicates that he retains the 
ability to use these muscles in a close to normal fashion and 
that he, in fact, does so.  His lumbar spine disorder, 
moreover, has never resulted in incapacitating episodes.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
Veteran's disability for the reasons discussed in detail 
above.  

Left Lower Extremity Sciatica

During the pendency of this appeal, the RO awarded the 
Veteran a separate 10 percent rating for sciatica, affecting 
his left lower extremity, secondary to his low back 
disability.  

Again, neurological abnormalities are to be evaluated 
separately under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, DCs 5235-5242, Note (1). 

Neurological impairments affecting the sciatic nerve are 
evaluated under Diagnostic Code 8520.  For diseases of the 
peripheral nerves, disability ratings are based on whether 
there is complete or incomplete paralysis of the particular 
nerve. The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Complete paralysis of the sciatic nerve 
is evidenced by the foot dangled and dropped, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  For reasons to be explained, the 
medical evidence clearly does not support a finding of 
complete paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8520, for incomplete 
paralysis, as is the case here, DC 8520 provides for a 10 
percent disability rating if the condition is mild 
regardless.  If the condition is considered "moderate", a 
20 percent disability rating is provided.  If the condition 
is considered "moderately severe", a 40 percent disability 
rating is provided and a 60 percent rating is provided for 
conditions considered "severe, with marked muscular 
atrophy."  The Board observes that the words "mild," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  

The VA outpatient treatment records indicate periodic 
complaints of radiating pain down both legs related to the 
Veteran's low back.  The Veteran was afforded a VA 
examination in August 2007 where the examiner diagnosed the 
Veteran with low back pain with sciatica noting the Veteran's 
complaints of radiating pain down his left thigh with 
weakness.  The examiner noted full range of motion of all 
joints of the Veteran's left lower extremity, to include his 
knee, ankle and foot.  Pinprick tests at that time were 
within normal limits.

In light of the medical evidence, the Board concludes the 
Veteran is not entitled to a rating greater than10 percent 
under DC 8520 for mild incomplete paralysis of the sciatic 
nerve.  That is, although the medical evidence notes the 
Veteran's periodic complaints of radiating pain, neurological 
testing returned within normal limits.  On examination, the 
Veteran exhibited full range of motion of the left lower 
extremity.  Clearly, the medical evidence does not support 
"complete" paralysis.  Indeed, other than the Veteran's 
complaints of radiating pain, no objective manifestation was 
noted. In short, the medical evidence as a whole does not 
support a finding of "moderate" or "severe" incomplete 
paralysis of the sciatic nerve manifested by radiating pain. 

In sum, the disability criteria for Spine and Neurological 
disorders would not result in a higher rating for the 
Veteran's low back disability with sciatica for the reasons 
discussed in detail above.  Here, there is no reasonable 
doubt that could be resolved in his favor.  The Board has 
considered all potentially applicable diagnostic codes, and 
finds no alternative code that would warrant a higher rating.

Migraine Headaches

The Veteran describes his headaches as occurring 
"occasionally," but sometimes once a week for several weeks 
followed by one or two months of "remission."  The Veteran 
further alleges he has a tender spot on his head that he 
feels exacerbates his headaches although he concedes only 
about half of his headaches are truly "prostrating" attacks 
that prevent normal activities.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The VA outpatient treatment records from 2007 to the present 
are silent as to any complaints regarding migraine headaches.  
The Veteran was afforded a VA examination in August 2007 
where the examiner diagnosed the Veteran with migraine 
headaches with sore area on the scalp.  The examiner merely 
described the Veteran's subjective complaints of frequency 
and pain of his migraines.  Specifically, the Veteran 
indicates he occasionally will have several weeks in a row 
where he will suffer with a migraine once a week.  These 
bouts are usually followed by several months of remission.  
The Veteran further indicated he does not take any medication 
other than Tylenol for his migraines, but rather has to be in 
a dark room and "sleep it off."  The examiner noted only 
about half of these reported headaches are truly prostrating 
attacks.

In short, based on the Veteran's description of his condition 
and the medical evidence, the Board concludes the Veteran 
suffers from headaches "occasionally."  Within these 
"occasional" occurrences, only half of the headaches are 
truly "prostrating attacks."  In light of the evidence, to 
include the Veteran's own statements, it does not appear the 
Veteran's migraine headaches are of such a frequency or 
severity warranting a rating greater than 10 percent.  
Although the Veteran claims suffering from a migraine once a 
week at times, at other times he concedes not suffering from 
a migraine for several months.  The Veteran further indicates 
not all of his headaches prevent him from normal activities.  
Indeed, the examiner opined the Veteran's migraine headaches 
have no affect on most daily functioning tasks and only a 
mild affect on completing chores, exercising or recreation.  
The Board concludes the evidence most closely resembles the 
criteria for a 10 percent evaluation, but no more.  
Accordingly, an increased rating greater than 10 percent for 
migraine headaches is not warranted. 

In regard to all claims, as shown above, and as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran.  Regrettably, no provision provides for a 
higher rating for any of the Veteran's claimed conditions.


ORDER

Entitlement to an increased rating greater than 40 percent 
for lumbosacral strain with L4-L5 disc herniation is denied.

Entitlement to an initial rating greater than 10 percent for 
sciatica affecting the left lower extremity is denied 

Entitlement to an increased rating greater than 10 percent 
for migraine headaches with a sore spot on the head is 
denied.  


REMAND

PTSD

The Veteran alleges his PTSD is more severe than currently 
rated.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA psychiatric 
examination in January 2005, over four years ago.  Since that 
time VA outpatient treatment records reflect varying Global 
Assessment of Functioning (GAF) scores and varying 
symptomatology.  Specifically, in January 2005 the VA 
examiner assigned the Veteran a GAF score of 55 noting 
flashbacks, nightmares, irritability and detachment as the 
major symptoms while finding no evidence of depression, panic 
attacks, or delusions.  VA outpatient treatment records since 
that time indicate GAF scores ranging from 45 to 60.  The 
Veteran's symptomatology in VA outpatient treatment records 
since the January 2005, moreover, includes depression and 
complaints of "hearing someone call [his] name."  

The RO scheduled the Veteran for a VA examination in August 
2007, but the Veteran failed to appear.  The Veteran did not 
specifically address his failure to appear, but his attorney 
indicated "showing of good cause" on the Veteran's 
substantive appeal form as one of the arguments supporting 
his appeal.  It is unclear what the statement refers to, but 
in light of the conflicting medical evidence and the length 
of time since the last VA examination was conducted, the 
Board finds adequate bases to again attempt to afford the 
Veteran a VA examination for his PTSD.  To the extent the 
Veteran is alleging he was not aware of the consequences of 
failing to appear for a VA examination, he is hereby advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2007 to the present.

Nephrolithiasis

This claim must be remanded to ensure full and complete 
compliance with the Veterans Claims Assistance Act.  It 
cannot be said, in this case, that there has been sufficient 
compliance. 

With respect to new and material claims, the VA notice 
requirements recently changed.  On March 31, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
notify claimants of the need to submit new and material 
evidence, and the basis of the prior denial and what 
"material" evidence would be in his case.

In the present appeal, the RO sent a July 2007 letter to the 
Veteran explaining what is necessary to establish service 
connection, but the letter did not notify the Veteran what 
constitutes "new" and "material" evidence nor did it 
outline the basis of the Veteran's prior denial and what 
would specifically constitute "material" evidence here.  
Accordingly, the notice is not VCAA compliant as defined in 
Kent.  The RO should provide the Veteran with corrective VCAA 
notice assuring that all applicable laws, regulations and 
precedence are satisfied.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of 
nephrolithiasis, including an explanation 
as to what constitutes "new" and 
"material" evidence in his case, 
including a description of the basis of 
the prior denial, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

2.  Obtain any medical records and 
hospitalization records for the Veteran's 
PTSD or nephrolithiasis from the VA 
Medical Center in Omaha, Nebraska for the 
time period August 2007 to the present.  
Any negative responses should be 
documented in the file. 

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score.  The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
Veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
diverse GAF scores and symptomatology in 
the outpatient treatment records. 

4. After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


